Citation Nr: 1626905	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of torn medial and lateral menisci and degenerative joint disease (DJD) of the left knee, to include as due to service-connected disability of the feet.  

2.  Entitlement to service connection for diabetes mellitus, type II.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for obesity.  

5.  Entitlement to service connection for intervertebral disc syndrome with bulging discs.  

6. Entitlement to an increased rating for left foot stress fracture with degenerative changes of the left great toe metatarsophalangeal (MPT) joint, rated 20 percent disabling.  

7.  Entitlement to an increased rating for a dysthymic disorder, rated 70 percent disabling.

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 3, 1996 to August 28, 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for residuals of torn medial and lateral menisci and DJD of the left knee but granted service connection for left foot stress fracture residuals with degenerative changes of the left great toe metatarsophalangeal joint which was assigned an initial 20 percent disability rating.  That rating decision also granted an increase from 30 percent to 50 percent for service-connected dysthymic disorder effective November 28, 2007 (date of receipt of claim).  

The February 2009 rating decision also granted special monthly compensation (SMC) based on housebound (HB) criteria from January 1, 2008, to May 1, 2008.  That decision did not address entitlement to SMC based on aid and attendance (A&A) of another.  
However, in VA Form 21-4138, Statement in Support of Claim, the Veteran stated that he had withdrawn his claim for SMC based on A&A in error and wished to have that claim move forward.  

An August 2011 rating decision granted an increased rating from 50 percent to 70 percent for service-connected dysthymic disorder retroactive effective November 28, 2007 (date of receipt of claim).  Because the Veteran had indicated in his February 2009 Notice of Disagreement (NOD) that he felt the disorder should be rated 70 percent disabling, the RO considered this a complete grant of the benefit sought and the appeal was closed as to that matter.  

However, a November 2015, VA Form 27-0820, Report of General Information, indicates that upon telephonic contact with the Veteran he wanted to continue the appeal of the 70 percent rating for service-connected dysthymic disorder and it was agreed that the appeal would be re-established because he believed that although he was working full-time he had suicidal ideation which warranted a 100 percent schedular rating.  Also, at the January 21016 Board hearing the Veteran stated that he desired to have the appeal continued.  Generally see Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran testified in support of his claim at a hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C. in February 2016 and a transcript is of record.  At the hearing additional evidence was received, together with a waiver of initial RO consideration thereof.  Also, the Veteran requested that his case be advanced on the docket due to financial hardship, and that motion was granted.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

In pertinent part, a May 2015 rating decision denied service connection for (1) diabetes mellitus, type II; (2) hypertension; (3) obesity; and (4) intervertebral disc syndrome with bulging discs.  That decision also confirmed and continued a 20 percent rating for his service-connected left foot disability.  

Received in June 2015 was VA Form 21-0958, Notice of Disagreement, (dated June 24, 2015) in which the Veteran stated that as to the May 2015 rating decision he disagreed "with the denied claims."  He also stated that he "submitted for Aid and attendance."  

However, by RO letter dated July 15, 2015, the Veteran was notified that his putative NOD dated June 24, 2015, was not accepted as a valid NOD because he had not specified with which adjudications he disagreed, and he was asked to clarify the specific adjudications with which he disagreed.  

The Veteran was notified of a September 2015 rating decision which, in pertinent part, denied service connection for (1) sleep apnea; (2) arrhythmia; (3) enlarged heart; (4) headaches; (5) renal disease; (6) radiculopathy of the bilateral lower extremities; (7) neuropathy of the upper and lower extremities; (8) gastroesophageal reflux disease (GERD)/acid reflux; and (9) also denied special monthly compensation based on aid and attendance (A&A) and by reason of being housebound (HB) [inasmuch as the Veteran was employed full-time].  

The Veteran has requested that these matters be "merged" with his current appeal.  

In pertinent part, an October 2015 rating decision granted service connection for superficial peroneal neuropathy of the right foot and assigned an initial noncompensable disability rating.  

By VA Form 21-0958, Notice of Disagreement, dated in October 2015 the Veteran expressed disagreement with those denials.  However, a December 29, 2015, VA Form 27-0820, Report of General Information, reflects that the Veteran had elected the Decision Review Officer (DRO) process.  

The Board remanded this case in March 2016, at which time it was noted that a DRO has not issued any decision.  Accordingly, in the March 2016 remand the Board declined to remand these issues to the RO inasmuch as the DRO review process was not complete.  See Manlincon v. West, 12 Vet. App. 238 (1999).  At this time a DRO review is still not complete.  

In March 2016 the Board found that the Veteran has initiated an appeal from the May 2015 RO denials of service connection for (1) diabetes mellitus, type II; (2) hypertension; (3) obesity; and (4) intervertebral disc syndrome with bulging discs.  Also, he had initiated an appeal as to claims for increased rating for left foot stress fracture with degenerative changes of the left great toe MPT joint, rated 20 percent, and for an increased rating for a dysthymic disorder, rated 70 percent.  Generally see Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for diabetes mellitus, type II; for hypertension; for obesity; and for intervertebral disc syndrome with bulging discs; as well as the claims for increased ratings for left foot stress fracture with degenerative changes of the left great toe MPT joint, rated 20 percent, and for an increased rating for a dysthymic disorder, rated 70 percent are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDING OF FACT

Residuals of torn medial and lateral menisci and DJD of the left knee are due to an inservice injury and, also, are aggravated by the Veteran's service-connected disabilities of his feet.  






CONCLUSION OF LAW

The criteria for service connection for torn medial and lateral menisci and DJD of the left knee are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(b) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Here, because of the favorable outcome as to the claim for service connection for torn medial and lateral menisci and DJD of the left knee, any violation of the duty to provide notice and to assist the Veteran in the development of this case is moot.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").


Background

The service treatment records (STRs) show that on July 6, 1996, it was noted that three days earlier the Veteran had fallen off a bunk and injured his right great toe.  X-rays revealed osteoblastic changes in the right 2nd metatarsal, which was questionably an old fracture or an osteoblastic growth.  He was seen multiple times for right foot pain.  

A July 15, 1996, STR shows that a bone scan demonstrated findings compatible with a stress reaction to the lateral condyle and the tibio-talar region of the left knee.  The actual report of the bone scan indicates that the stress reaction was "probably secondary to weight bearing by the left lower extremity in response to pain in the right foot."  A July 17, 1996, STR shows that he was referred for physical therapy.  

Although the Veteran testified at the 2016 hearing that at the time of the initial injury he also injured his left knee, this is not documented in the STRs.  

An August 1998 decision of the Board of Veterans' Appeals found clear and unmistakable evidence that a right foot condition pre-existed service but was aggravated by an inservice injury.  At a June 1998 hearing in Washington, D.C., in conjunction with that appeal, the Veteran described his injury of the right foot but made no reference to any injury of the left knee.  

An August 2006 VA clinical record shows that the Veteran reported having injured his left knee in 1996 with a twisting injury during his military service.  He had swelling as well as crepitus at that time and now reports continued incidences of swelling as well as crepitus currently.  X-rays of July 2006 demonstrated bony changes consistent with possible prior trauma.  The impression was patellofemoral syndrome, and a likely incidental lateral meniscus tear.  

On VA examination in March 2008 it was reported that the Veteran related having had pain and swelling of the left knee which had begun in 1996 without any specific injury.  He was then given physical therapy and told he might have a possible dislocation.  He was treated with a knee brace which helped but the pain and swelling gradually increased.  It was noted that a June 2006 left knee MRI revealed a tear of the horn of the lateral meniscus with degenerative changes of the lateral compartment, and a tear of the posterior horn of the medial meniscus.  The physical examination in March 2008 found retropatellar crepitus and effusion of the left knee, and tenderness of the medial and lateral joint lines and the patellar tendon.  McMurray's test was positive but the medial and lateral collateral ligaments were stable.  Left knee flexion was to only 85 degrees.  The diagnosis was a torn medial and lateral menisci and DJD of the left knee.  No opinion was rendered as to the etiology of any left knee disability, including whether any current left knee pathology was related to the Veteran's military service, including any possible injury therein, or to his now service-connected disabilities of the feet.  

The Veteran is service-connected for, in part, status post (SP) excision of a bone tumor due to symptomatic non-union fracture of the right 2nd metatarsal (MT), now rated 30 percent disabling; and left foot stress fractures with degenerative changes of the left great toe metatarsophalangeal (MTP) joint, due to excision of a bone tumor of the right 2nd MT, rated 20 percent disabling; and noncompensable ratings are assigned for service-connected superficial peroneal neuropathy of the right foot, also associated with excision of a bone tumor of the right 2nd MT, as well as a scar of the right foot.

An August 2012 report from The Spine Center shows that the Veteran had a 12 year and 2 month history of pain at multiple sites, including the left knee which he injured on active duty in 1996.  He walked with a left-sided limp.  A November 2011 left knee MRI had revealed a tear of the anterior horn of the lateral meniscus compatible with muscular strain and sprain.  Other records reflect a similar history related by the Veteran, including an October 2005 report from The Center for Pain Management.  Also of record is a February 2015 report from the National Spine & Pain Centers as well as a January 2015 record from the latter noting a history of VA Synvisc injections into the left knee.  July, October, and December 2014 reports from that facility indicated that left knee pain from a torn menisci and right foot pain were "related to recurring stress fractures."

At the February 2016 hearing the Veteran testified that during service in July 1996 at Ft. Sill he hopped down from a bunk onto a slippery floor and injured his left knee.  Page 4 of the transcript.  It was this injury that caused his now service-connected fracture of the 2nd metatarsal of his right foot.  He was then treated for his right foot and his left knee at a medical clinic the next day.  Page 5.  He testified that imaging studies revealed some swelling of the knee.  When he was provided physical therapy he had been told that his problem was something that physical therapy could not correct.  Page 5.  He had had only one session of physical therapy.  He had not been given a diagnosis with respect to his left knee.  The treatment he received for his remaining, and limited, time inservice had been mainly for his right foot and not the left knee.  Pages 6 and 7.  He had received treatment for his knee from 1996 to 1997 at a VA facility in Baltimore, Maryland.  Page 7.  He now had the same left knee symptoms that he had had during his active duty.  Page 11.  

The Veteran also testified that he had had non-VA treatment at "facilities like [from] Dr. [L.]"  Page 8.  Dr. L. had treated him for the left knee and a bone condition which the Veteran was later told was diagnosed as osteoporosis and that it was the osteoporosis which had rendered him more susceptible to the fracture of the right 2nd metatarsal.  Page 8.

The Veteran's testimony also reflects that he was claiming service connection for left knee disability as proximately due to or aggravated by his service-connected disability of the right foot or service-connected disabilities of both feet, particularly with respect to changes in his weight-bearing.  Page 9.  He did not have any medical opinion evidence that his left knee disability was related to military service.  Pages 10 and 11.  The Veteran was informed by the presiding VLJ that consideration would be given to obtaining an opinion as to the relationship of his claimed left knee disability to his military service and his service-connected disabilities of the feet.  Page 12.  

Pursuant to the Board's March 2016 remand, the Veteran was afforded a VA examination in June 2016 for the purpose of obtaining a medical opinion with respect to any nexus of the current left knee disability with either the Veteran's military service or his service-connected disabilities of the lower extremities. 

After a physical examination and review of the Veteran's electronic records, the examiner opined that: 

a.  It is less likely as not the Veteran had chronic left knee pathology to include arthritis during service.  Tibial stress reaction is not consistent with arthritis.

b.  It is at least as likely as not the medial and lateral meniscus tears started from the left knee twisting injury during service. The torn menisci caused degeneration of adjacent cartilages of the femur and tibia causing the degenerative arthritis after service. 

c.  It is less likely as not the Veteran's left knee meniscal tears and arthritis is aggravated by the Veteran's right 2nd metatarsal tumor (non-malignant) and the left foot stress fractures (5 metatarsals).  The left foot stress fractures and right 2nd metatarsal tumor has healed and not seen on the feet X-rays done on 5/31/16.  It is at least as likely as not the Veteran's bilateral degenerative arthritis involving the 1st tarso-metatarsal joints, 1st MTP joints, IP joints and midfoot joints aggravated the left knee condition.  The multiple bilateral joints affected by arthritis in his feet limits the movements of his feet and this causes increased strain to the left knee.   

Legal Analysis

In sum, the recent 2016 VA medical opinion is to the effect that the Veteran's arthritis, i.e., DJD of the left knee, as well as the medial and lateral mensiceal tears had their onset due to an inservice injury or existed during military service.  Interpreted in a manner most favorable to the Veteran, the 2016 VA examiner's opinion was that the service-connected disabilities of the Veteran's feet "aggravated" the claimed left knee disability because they limited mobility of the feet thereby creating increased strain on the left knee.  Accordingly, the Board finds that service connection for the claimed left knee disability is warranted.  


ORDER

Service connection for residuals of torn medial and lateral menisci and DJD of the left knee is granted.  


REMAND

The Board remanded this case in March 2016 for several reasons.  One reason was to allow the Veteran to clarify what postservice private clinical records were not on file.  In this regard, by letter dated April 18, 2016, the Veteran was contacted and requested to provide as much information as possible as to all relevant non-VA postservice clinical records pertaining to his left knee disability which were not on file.  As to this, an April 19, 2016, Report of Contact, shows that the Veteran called about the status of his appeal and stated that he had submitted everything that he had in his possession.  

Another reason for the 2016 Board remand was that the Veteran had indicated that there were STRs which were not on file, particularly records at the Reynolds Community Army Hospital.  This allegation pertained to the claim for service connection for left knee disability.  From the record it does not appear that the Veteran has ever alleged that the STRs are incomplete as to any other claims.  Moreover, in April 2016 he submitted duplicate copies of STRs already on file.  Accordingly, and in light of the favorable outcome as to the claim for service connection for left knee disability, this matter is now moot.  

Yet another reason that the case was remanded in 2016 was to locate and obtain records from a VA medical facility in Baltimore, Maryland.  A review of the record shows that VA Form 21-6789, dated May 31, 2016, indicates that VA CAPRI records dated back as far as 1998.  A previous request for such records was rejected by the VA Private Medical Records Retrieval Center because the request did not meet the criteria for action under the "PMR Program Guideline."  It was apparently for this reason that the VA Form 21-6789, dated May 31, 2016, indicated that for this purpose there would have to be "a manual request."  

However, a review of the record does not reflect that a "manual request" for such records has yet to be made.  In as much as such records may pertain to the Veteran's other claims for service connection, i.e., for diabetes, hypertension, obesity, and intervertebral disc syndrome, the appropriate steps should be taken to make a "manual request" for records from the VA medical facility in Baltimore, Maryland, for the years 1996 and 1997.  

Lastly, the March 2016 Board remand noted that in February 2009 a Notice of Disagreement (NOD) was filed as to the denial of a rating in excess of 50 percent for service-connected dysthymic disorder, thus initiating an appeal as to that matter.  While a later rating decision retroactively granted a 70 percent rating, this is not the maximum possible rating.  Since the appellant did not withdraw the increased rating claim after the grant of a higher evaluation, the case is still in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In pertinent part, a May 2015 rating decision denied service connection for (1) diabetes mellitus, type II; (2) hypertension; (3) obesity; and (4) intervertebral disc syndrome with bulging discs.  That decision also confirmed and continued a 20 percent rating for his service-connected left foot disability.  

Received in June 2015 was VA Form 21-0958, Notice of Disagreement, in which the Veteran stated that as to the May 2015 rating decision he disagreed "with the denied claims."  Thus, he has initiated an appeal from the May 2015 RO denials of service connection for (1) diabetes mellitus, type II, (2) hypertension, (3) obesity, and (4) intervertebral disc syndrome with bulging discs, and denial of (5) an increased rating for left foot stress fracture with degenerative changes of the left great toe metatarsophalangeal joint, rated 20 percent disabling.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  

The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC addressing these matters.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter was remanded to the RO in March 2016 for the issuance of a SOC and at which time it was noted that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  

However, as yet no SOC has been issued addressing these matters.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, these matters are again remanded for the purpose of issuing an SOC.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that VA treatment records dated from 1996 to 1997 from the VA facility in Baltimore, Maryland are associated with the file.  

2.  Issue to the Veteran and the Veteran's representative an SOC addressing the claims for (1) a rating in excess of 70 percent for service-connected dysthymic disorder and (2) a rating in excess of 20 percent for left foot stress fracture with degenerative changes of the left great toe metatarsophalangeal joint; and for service connection for (3) diabetes mellitus, type II, (4) hypertension, (5) obesity, and (6) intervertebral disc syndrome with bulging discs.

Along with the SOC, furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to these issues.  

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.  

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


